DETAILED ACTION
This communication is in respond to applicant’s amendments filed on January 26, 2021. Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive for the following reasons:
Applicant’s Arguments:
“...Mabuchi does not disclose or suggest one or more hard-ware processors configured to relay communication of a plurality of a communication data between nodes that are connected via a network and are different from the information processing apparatus. 
In Mabuchi, there is no device that relays communication between other (different) devices. Should the Office direct to paragraph 0038 of Mabuchi, Applicant notes that the 
Consequently, as there is no relay communication of a plurality of communication data in Mabuchi, there is no storing of such relayed communication data by the device that relayed communication of the plurality of communication data.” (Applicant’s Response filed on 01/26/2021, page 9)
Examiner’s Response:
The examiner respectfully disagrees. Mabuchi clearly disclosed a device relays communications between other (different) devices --- Mabuchi disclosed in at least par. 0067 that “a Data Link Connector (DLC) 200 is arranged in the passenger compartment and connected to a device such as a diagnosis device. The DLC 200 is connected to the communication line 10 so that devices connected to the DLC 200 and devices connected to the vehicle network, such as the on-board controllers 100A to 100D, can communicate with each other” (Emphasis added), the Data Link Connector (DLC 200) corresponds to the claimed relay device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or 
Claim 14 recites the limitation “...store, in the second storage, the smaller size data as a log data including the smaller size data without larger size data that is selected from the group, and that has the larger data size”, the scope of this limitation is not clear. It is not clear what is included in log data and further what has the larger data size. For the following rejection, this limitation is interpreted as store, in the second storage, the smaller size data as a log data including the smaller size data.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 12-13 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by US PG-PUB No. 2015/0095997 A1 to Mabuchi (hereinafter Mabuchi).
As per claim 1, Mabuchi disclosed an information processing apparatus comprising one or more hardware processors (Mabuchi, Fig. 1, ref. #200 “DLC”) configured to:
relay communication of a plurality of communication data between nodes that are connected via a network and are different from the information processing apparatus (Mabuchi, par 0067, “.... The DLC 200 is connected to the communication line 10 so that devices connected 
store, in a storage, the plurality of communication data and a plurality of pieces of authentication information that are each used for authentication in communication of a corresponding one of the plurality of communication data so that each of the plurality of communication data and the authentication information are associated with each other (Mabuchi, par 0067, a diagnosis device connected to DLC200 can “acquire communication data transmitted by the on-board controller 100A to 100D”, which indicates the communication transmitted by the controllers had been stored prior to the diagnosis device acquiring the communication data; further, par 0069, and Fig. 2, the communication data includes data generated by communication data generating unit and authentication code (i.e. authentication information) for verifying the communication data, which indicates the communication data and the authentication information are associated with each other; par 0069-0072, message code is generated and added to individual communication data, therefore, in the storage of message data acquired by diagnosis device in par 0067, each message corresponds to an authentication code that can be used to authentication the message and verify the source). 

As per claim 2, Mabuchi disclosed the apparatus according to claim 1, wherein each of the plurality of pieces of authentication information is a message authentication code, a random number, a counter value, or a digital signature (Mabuchi, par 0069, “authentication code” corresponds to the claimed message authentication code). 


a plurality of nodes (Mabuchi, Fig. 1, and par 0064, on-board controllers 100A-100D); and 
an information processing apparatus (Mabuchi, Fig. 1, ref. #200 “DLC”) connected to the nodes via a network, wherein the information processing apparatus includes one or more processors (Mabuchi, Fig. 1, ref. #200 “DLC”) configured to:  
relay communication of a plurality of communication data between the plurality of nodes that are different from the information processing apparatus (Mabuchi, par 0067, “.... The DLC 200 is connected to the communication line 10 so that devices connected to the DLC 200 and devices connected to the vehicle network, such as the on-board controllers 100A to 100D, can communicate with each other”);
store, in a first storage, a plurality of communication data and a plurality of pieces of authentication information that are each used for authentication in communication of a corresponding one of the plurality of communication data so that each of the plurality of communication data and a corresponding one of the plurality of pieces of authentication information are associated with each other (Mabuchi, par 0067, a diagnosis device connected to DLC200 can “acquire communication data transmitted by the on-board controller 100A to 100D”, which indicates the communication transmitted by the controllers had been stored prior to the diagnosis device acquiring the communication data; further, par 0069, and Fig. 2, the communication data includes data generated by communication data generating unit and authentication code (i.e. authentication information) for verifying the communication data, which indicates the communication data and the authentication information are associated with each other; par 0069-0072, message code is generated and added to individual communication data, therefore, in the storage of message data acquired by diagnosis device in par 0067, each 
each of the nodes includes a second storage controller configured to, when each time communicating one of the plurality of communication data, store, in a second storage, smaller size data that is selected from a group consisting of one of the plurality of communication data and one of the plurality of pieces of authentication information associated with the one of the plurality of communication data and that has the smaller data size (Mabuchi, Fig. 11, ref#150, controller includes storage region storing authentication information (key code, Random Code, message Code), note that the size is clearly smaller that collected data including communication data from all devices).  

Claim 13 recites substantially the same limitations as claim 1 with a broader scope, in the form of a method performed by the corresponding apparatus, therefore, it is rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi as applied to claim 1 above, and further in view of US PG-PUB No. 2009/0299566 A1 to Tanigawa et al. (hereinafter Tanigawa).
. 

Claims 4-5, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi, and further in view of US PG-PUB No. 2018/0367546 A1 to Miyashita (hereinafter Miyashita) and Tanigawa.
As per claim 4, Mabuchi disclosed an information processing apparatus comprising one or more processors (Mabuchi, Fig. 1, ref. #200 “DLC”) configured to:
 relay communication of a plurality of communication data between nodes that are connected via a network and are different from the information processing apparatus (Mabuchi, par 0067, “.... The DLC 200 is connected to the communication line 10 so that devices connected to the DLC 200 and devices connected to the vehicle network, such as the on-board controllers 100A to 100D, can communicate with each other”, the on-board controllers 100A to 100D corresponds to the claimed nodes that are connected via a network and are different from the information processing apparatus);
	receive the plurality of communication data and a plurality of pieces of authentication information of the plurality of communication data (Mabuchi, par 0067, a diagnosis device connected to DLC200 can “acquire communication data transmitted by the on-board controller 100A to 100D”, which indicates the communication transmitted by the controllers had been received and stored prior to the diagnosis device acquiring the communication data; further, par 0069, and Fig. 2, the communication data includes data generated by communication data generating unit and authentication code (i.e. authentication information) for verifying the communication data, which indicates the communication data and the authentication information are associated with each other); 
derive transmission source information of the communication data based on the authentication information (Mabuchi, par 0032, authentication code is used for verifying transmission source of the communication data); and 

Mabuchi differs from the claimed invention in that Mabuchi does not disclose the drive of transmission source information being performed by the processor different from the nodes relayed by the information processing apparatus; however, in an analogous art in in-vehicle network communication, Miyashita disclosed verification of messages (which includes derive transmission source information) being performed by relay device in the in-vehicle network (Miyashita, par 0044-0046, the processing unit 11 of the vehicle-mounted relay device 10 receives messages and authenticates message based on CAN header and data filed of the received message); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Mabuchi to incorporate the implementation of message authentication in relay device as disclosed by Miyashita, such modification provide centralized processing of message and reduce the processing load from the ECUs;
Mabuchi does not explicitly disclose the related information including the transmission source information and transmission destination information, however, Tanigawa disclosed 

As per claim 5, Mabuchi-Miyashita-Tanigawa disclosed the apparatus according to claim 4, wherein the one or more hardware processors are configured to: verify each of the plurality of pieces of authentication information (Mabuchi, par 0082-0085, “When receiving the communication data, to which the message code and the translation code are added, from the communication unit 102, the authenticating unit 140 of the on-board controller 100B to 100D verifies the communication data and the transmission source of the communication data”; and Miyashita, par 0044-0046, the processing and authentication of messages being performed by relay device; the reasons of obviousness have been noted in the rejection of claim 4 above and applicable herein); 
derive, as information to be included in each of the plurality of pieces of related information instead of the transmission source information, verification identification information for identifying information used for verifying each of the plurality of pieces of authentication information when a verification result by the verifier indicates that verification is successful (Mabuchi, par 0083-0084, authentication code is restored from message and 
derive, as information to be included in each of the plurality of pieces of related information instead of the transmission source information, verification abnormality information when the verification result indicates that verification is unsuccessful (Mabuchi, par 0085, if the compared random codes are different, the authenticating unit determines that the message code or the communication data has been tampered with in an unauthorized manner; Miyashita, par 0044-0046, the processing and authentication of messages being performed by relay device; the reasons of obviousness have been noted in the rejection of claim 4 above and applicable herein). 

As per claim 10, Mabuchi-Miyashita-Tanigawa disclosed the apparatus according to claim 4, wherein the one or more hardware processors are configured to store, in the storage, address information indicating a region in which a next one of the plurality of communication data and a next one of the plurality of pieces of authentication information are subsequently stored at a time of termination of the apparatus and stores the next one of the plurality of communication data and the next one of the plurality of pieces of authentication information in the region indicated by the address information that is read from the storage at a time of activation of the apparatus (Tanigawa, par 0029, log data is stored in a data accumulation section which accumulates data for storage, which indicates that address information indicating the accumulation data storage region must be determined and stored in order to accumulate communication data, i.e., a log data is recorded for a communication (after its termination) and 

As per claim 11, Mabuchi-Miyashita-Tanigawa disclosed the apparatus according to claim 5, wherein the one or more hardware processors are configured to store, in the storage, information used for verifying the plurality of pieces of authentication information at a time of termination of the apparatus and verifies the plurality of pieces of authentication information using the information that is read from the storage at a time of activation of the apparatus (Tanigawa, par 0083, random code previously distributed/stored is used for verifying communication; par 0029, log data is stored in a data accumulation section which accumulates data for storage, which indicates that address information indicating the accumulation data storage region must be determined and stored in order to accumulate communication data, i.e., a log data is recorded for a communication (after its termination) and corresponding address will be read for log process of subsequent logged communication;  the reasons of obviousness have been noted in the rejection of claim 3 above and applicable herein).  

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi in view of Miyashita and Tanigawa as applied to claim 5 above, and further in view of US PG-PUB No. 2016/0094991 A1 to Powell et al. (hereinafter Powell).
As per claim 6, Mabuchi-Miyashita-Tanigawa disclosed the apparatus according to claim 5, wherein each of the plurality pieces of authentication information is a message authentication code and the verification identification information is a common key used for generation and 
Mabuchi does not disclosed using “index information” of the common key, however, in an analogous art in secure communication, Powell disclosed using key index in authentication code (Powell, par 0148, key index used in formatting authentication code); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Mabuchi to incorporate the concept of using key index in formatting authentication code as disclosed by Powell, such modification would increase system security by eliminating the need to incorporating key in the communication. 

As per claim 7, Mabuchi-Miyashita-Tanigawa-Powell disclosed the apparatus according to claim 5, wherein each of the plurality of pieces of authentication information is a random number and the verification identification information is index information of a pseudo random number generator for generating the random number (Mabuchi, par 0031, shared random code is used for generating message code for authentication, and Powell, par 0148, key index in formatting authentication code, the reasons of obviousness have been noted in the rejection of claim 6 above and applicable herein). 

As per claim 8, Mabuchi-Miyashita-Tanigawa-Powell disclosed the apparatus according to claim 5, wherein each of the plurality of pieces of authentication information is a count value and the verification identification information is index information of a counter for generating the count value (Mabuchi, par 0017-0018, shared key code and change are used for generating authentication code and updated after each message, therefore it is the equivalent of a counter, . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi in view of Miyashita and Tanigawa as applied to claim 5 above, and further in view of US PG-PUB No. 2017/0048080 A1 to Grimm et al. (hereinafter Grimm).
As per claim 9, Mabuchi-Miyashita-Tanigawa disclosed the apparatus according to claim 5; Mabuchi does not explicitly disclose each of the plurality pieces of authentication information is a digital signature and the verification identification information is a public key certificate used for generation of the digital signature; however, in an analogous art in vehicle communication network communication, Grimm disclosed authentication information is a digital signature and the verification identification information is a public key certificate used for generation of the digital signature (Grimm, par 0023-0025, “the messages are typically signed and authenticated using digital signatures based on an underlying public key infrastructure (PKI) in accordance with the IEEE 1609.2 standard specification.....To ensure message integrity, the sender of the message signs the message with its private key, and adds the signature to the message. Upon receiving the message, the recipient can verify the signature of the message using the sender's public key.... the messages transmitted by the communications device are signed with a certificate of the type discussed above, and those certificates are continually being updated for security purposes”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Mabuchi to further incorporate the use of digital signature for message authentication as disclosed by Grimm, in order to ensure secure verification of transmission source. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi as applied to claim 12 above, and further in view of US PG-PUB No. 2018/0112608 A1 to Bridge et al. (hereinafter Bridge).
As per claim 14, Mabuchi disclosed the information processing system according to claim 12; Mabuchi does not explicitly disclose store, in the second storage, the smaller size data as a log data including the smaller size data without larger size data that is selected from the group, and that has the larger data size; however, in an analogous art in vehicle control system, Bridge disclosed implementing storage module couple to ECU for logging and recording data of the ECU (Bridge, par 0091-0092, “a storage module 214 coupled to the ECU 208.... The ECU 108 uses the storage module 214 to log and record data for further analysis to create performance improvements. The ECU 108 also logs the data for future reporting”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Mabuchi to incorporate the implementing of storage for ECU log data as disclosed by Bridge, in order to provide information for further analysis and reporting as disclosed by Bridge (Bridge, par 0092).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440.  The examiner can normally be reached on 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491